Citation Nr: 1444041	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-24 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to waiver of overpayment of VA pension benefits in the amount of $12,296.00, to include the issue of whether there was a timely request for waiver of recovery of the overpayment. 

2.  Entitlement to waiver of overpayment of VA pension benefits in the amount of $4,642.00. 


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 1945.  He died in February 1986.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from March 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appellant testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in June 2014.  A transcript is of record.

During the pendency of the appeal, in addition to disagreeing with VA's decision to deny her request for waivers of both debts, the appellant also challenged the specific amount of the overpayments claimed to be owed to VA.  Indeed, in correspondence received by the RO in January 2008, February 2008, July 2008 and October 2009, the appellant requested an accounting of how the debt was calculated.  A brief filed by her attorney in August 2014 contained specific argument contesting the validity of the debts.  Additional, pertinent evidence was also received (i.e. an online Social Security statement showing earned income from 2001 through 2006).  

The RO has not adjudicated the matter of whether the two separate debts owed to VA were validly created.  Therefore, the Board does not have jurisdiction over those matters, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay in adjudicating the appellant's claim.  However, this remand is necessary to ensure that she receives all consideration due to her under the law. 

At the outset, the Board notes that there are two separate debts at issue in this case.  The first debt, in the amount of $12,296.00, appears to have been created during the period from February 1, 2001, to February 1, 2005.  The second debt, in the amount of $4,642.00, appears to have been created during the period from February 1, 2005, to January 1, 2006.  

The RO denied the appellant's request for a waiver of the first debt on the basis that the waiver request was not timely.  However, in addition to expressing disagreement with the denial of her request for a waiver, the appellant has also challenged the validity of that debt.  She also submitted additional evidence regarding her earned income for the years in question, which the RO has not yet had the opportunity to review and which may affect the debt calculation.  

The Board has referred the issue of whether the overpayment in the amount of $12,296.00 was properly created to the AOJ for initial adjudication.  The issue of whether the appellant is entitled to a waiver of an overpayment is inextricably intertwined with the issue of whether the overpayment was validly created, in whole or in part.  And, depending on the outcome of the validity of the debt issue, the issue of the timeliness of the waiver request might be rendered moot.  Therefore, a final decision by the Board on the appellant's claim for a waiver of an overpayment of the first debt in the amount of $12,296.00 would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

As it relates to the second debt in the amount of $4,642.00, the Committee denied the appellant's waiver request in March 2006.  The appellant submitted a timely notice of disagreement (NOD) with that denial in March 2007.  A statement of the case (SOC) has not been issued in regard to this particular debt.  Because the NOD placed this issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board has referred the issue of whether the overpayment in the amount of $4,642.00 was properly created to the AOJ for initial adjudication.  As with the first debt, the issue of whether the appellant is entitled to a waiver of an overpayment is inextricably intertwined with the issue of whether the overpayment was validly created, in whole or in part.  And, as noted, the appellant has submitted additional evidence regarding her earned income for the years in question, which the RO has not yet had the opportunity to consider and which may affect the debt calculation.  Therefore, a final decision by the Board on the appellant's claim for a waiver of an overpayment of the second debt in the amount of $4,642.00 would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VBA must first fully adjudicate the referred issues of whether the overpayments in the amount of $12,296.00 and in the amount of $4,642.00 were properly created.  (The RO should consider the evidence regarding the appellant's applicable earned income that was submitted in August 2014.)  This should include preparation of a full accounting that clearly sets forth the precise periods for each of the overpayments and, the amounts due and paid to the appellant for the periods of overpayment.  Associate the audit report with the appellant's file, and send a copy to her.  

VBA must notify the appellant that if she disagrees with its determination, she must file a timely NOD to initiate an appeal as to those issues.

2.  After completion of the above, and if still appropriate, VBA is to readjudicate the issue of whether the appellant is entitled to a waiver of recovery of overpayment of pension benefits for the overpayment in the amount of $12,296.00.  

3.  Issue an SOC addressing the issue of entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $4,642.00.  Notify the appellant of her right to appeal and that she must file a timely substantive appeal if she desires to perfect the appeal of this specific issue.  If, and only if, the appellant files a timely substantive appeal, this issue is to be returned to the Board for the purpose of appellate disposition.

4.  Unless the benefits sought on appeal are granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



